Per Curiam.
The Governor had the power to impose such limitations and conditions as he deemed proper w-hen he granted the commutation of relator’s sentence. (State Const, art. 4, § 5.) The limitation which was imposed made relator an escaped prisoner the very moment he was convicted of a felony during the period between the date of his discharge and the date of the' expiration of the full term. It appears without question that relator was convicted of a felony during that period. That fact is not disputed. The fact that the felony was committed outside of this State makes no difference. (People ex rel. Atkins v. Jennings, 248 N. Y. 46.) Besides, relator has come into court on a writ of habeas corpus which has been granted on his own application, and he is, therefore, deemed to have submitted to the court the whole question of his right to a discharge or his liability to a recommitment. (People *58ex rel. Atkins v. Jennings, 248 N. Y. 46.) On the papers before us there can be no question that the relator is not entitled to his discharge.
It follows that the order appealed from should be affirmed, without costs.
All concur. Present — Sears, P. J., Edgcomb, Crosby, Lewis and Cunningham, JJ.
Order affirmed, without costs.